Name: 92/302/EEC: Commission Decision of 22 May 1992 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by Luxembourg (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  health;  agricultural activity
 Date Published: 1992-06-16

 Avis juridique important|31992D030292/302/EEC: Commission Decision of 22 May 1992 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by Luxembourg (Only the French text is authentic) Official Journal L 162 , 16/06/1992 P. 0021 - 0021COMMISSION DECISION of 22 May 1992 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by Luxembourg (Only the French text is authentic) (92/302/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (1), and in particular Article 4 thereof, Whereas, conforming to Article 1 of Decision 89/455/EEC Luxembourg shall set up large-scale pilot projects in accordance with Article 3 for the eradication or prevention of rabies in the wild life of the Community using vaccines for the oral immunization of foxes; Whereas the pilot projects as presented by Luxembourg include the adjacent border areas of Belgium, France and Germany; Whereas the pilot project is part of a cross border cooperation with Belgium, France and Germany; Whereas by letter dated 26 February 1992, Luxembourg notified the Commission of pilot projects for the control of rabies with a view to its eradication or prevention; Whereas, after examination the pilot project was found to comply with Decision 89/455/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The pilot projects for the eradication and prevention of rabies, presented in April and May 1992 by Luxembourg, are hereby approved. Article 2 Luxembourg shall bring into force by 1 April 1992 the laws, regulations and administrative provisions for implementing the pilot projects referred to in Article 1. Article 3 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 22 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 223, 2. 8. 1989, p. 19.